DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 July 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1)(Johnson).

Hermanson does not specifically disclose the platform extends horizontally with respect to the vehicle.
Estevez teaches the ability to have a load floor extendible from the rear of a vehicle and demonstrates a portion (40) extending horizontally (Fig. 4) with respect to the vehicle, as well as above and below horizontal (Figs. 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hermanson and use the teaching of Estevez and have the load floor capable of extending horizontal or above or below horizontal in 
Hermanson does not specifically disclose a horizontal load floor, or the horizontal load floor forming a common planar surface with the extended platform portion.
Johnson teaches a similar load floor including an extendible platform (110) as well as a load floor (134) that is capable of being situated at an angle below horizontal (Fig. 4) as well as generally horizontal (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and use the teaching of Johnson and allow the intermediate portion of the load floor that is shown at a fixed angle below horizontal, to be moveable to horizontal as demonstrated by Johnson because such a change would allow for objects to be placed on the intermediate portion of the load floor with a reduced risk of them sliding or rolling down an angled slope of the device.
Regarding claim 12, modified Hermanson discloses the platform is lockable or securable in the retracted position and/or in the deployed position (Paragraph 0025).
Regarding claim 15, modified Hermanson discloses a vehicle comprising (Fig. 2) a load floor assembly according to claim 1. 
Regarding claim 16, Hermanson discloses vehicle (Figs. 1 and 2) comprising a storage compartment with a load floor (Fig. 2), a rear opening, a door (Fig. 1) for selectively closing the opening (Figs. 1 and 2) and a platform (40) movably mounted with respect to the load floor and located within the storage compartment when the door is closed (Fig. 1), wherein when the door is open the platform is movable between a 
Hermanson does not specifically disclose the platform extends horizontally with respect to the vehicle.
Estevez teaches the ability to have a load floor extendible from the rear of a vehicle and demonstrates a portion (40) extending horizontally (Fig. 4) with respect to the vehicle, as well as above and below horizontal (Figs. 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hermanson and use the teaching of Estevez and have the load floor capable of extending horizontal or above or below horizontal in order to allow the load floor to allow items to be loaded thereon when the vehicle is parked on terrain that is not perfectly flat or level. 
Regarding claim 17, modified Hermanson discloses the door comprises an outer surface and an inner surface defining in part the storage compartment, the platform being located inboard of the inner surface of the door (Noting Figs. 1 and 6).
Regarding claim 18, modified Hermanson discloses the platform at least partially coextends the rear door on the inner side thereof within the storage compartment when .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1) as applied to claim 1 above, and further in view of Voelz et al. (DE 102004003405 A1).
Regarding claim 2, modified Hermanson does not specifically disclose a lip extending from the outer edge of the load floor, wherein in the retracted position the platform is pivotally mounted with respect to the load floor inboard of the lip such that the rear door of a vehicle within which the assembly is comprised is able to close against the lip.
Voelz teaches the ability to have a similar movable load floor (Fig. 4) and a movable platform (4a) as well as a lip (shown below in Annotated Fig. 4) extending from the outer edge of a load floor, wherein in the retracted position the platform is pivotally mounted with respect to the load floor inboard of the lip such that the rear door of a vehicle within which the assembly is comprised is able to close against the lip (Fig. 4).

    PNG
    media_image1.png
    595
    641
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hermanson and include a lip, as demonstrated by Voelz, that the rear door closes against because such a change would include well known rear door structure that allows the rear door of a vehicle to close securely against a lip and prevent unwanted items to pass around the margins of the rear.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1) as applied to claim 1 above, and further in view of Yui et al. (US 2007/0057525 A1).
Regarding claim 3, modified Hermanson does not specifically disclose a tether connected at a first of its ends to the platform at or adjacent a free end thereof and connectable, in use, at a second of its ends to the vehicle within which the assembly is comprised, the tether is configured to retract when the platform moves from the deployed position toward the retracted position.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and use the teaching of Yui and include a tether similar to that of Yui in order to provide additional support to the platform thereby providing a sturdier movable platform in the deployed position.

Claims 5-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1) as applied to claim 1 above, and further in view of Vandillen et al. (US 2003/0044266 A1).
Regarding claims 5-7, 9 and 11, modified Hermanson does not specifically disclose an actuation mechanism for moving the platform between the retracted and deployed positions, the actuation mechanism is operable automatically, a control unit for controlling the actuation mechanism, a sensor for sensing a load on the platform when the platform is in the deployed position, wherein the control unit is configured to prevent movement of the platform if a load is detected by the sensor when the platform is in the deployed position, the actuation mechanism is selected from the group consisting of a manual actuation mechanism, an electromechanical actuation mechanism, an electrical 
Vandillen et al. (Vandillen hereafter) teaches the ability to have a platform for the rear of a vehicle including an actuation mechanism for moving the platform between the retracted and deployed positions (Paragraph 0008), the actuation mechanism is operable automatically (Paragraph 0011), a control unit for controlling the actuation mechanism, a sensor for sensing a load on the platform when the platform is in the deployed position (Paragraph 0080), wherein the control unit is configured to prevent movement of the platform under certain conditions when the platform is in the deployed position, the actuation mechanism a hydraulic actuation mechanism, a manual override (Paragraph 0014) to allow an operator to move the platform manually.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and include a similar actuation mechanism and control mechanism in order to allow the platform of Hermanson to be moved automatically. It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A), Johnson  as applied to claim 7 above, and further in view of Pocobello et al. (US 8,926,254 B2).
Regarding claim 8, modified Hermanson discloses a sensor, but it may be unclear if the sensor is a load sensor a sensor for sensing a load on the platform when the platform is in the deployed position, wherein the control unit is configured to prevent movement of the platform if a load is detected by the sensor when the platform is in the deployed position.
Pocobello teaches the ability to have a platform including a load sensor a sensor for sensing a load on the platform when the platform is in the deployed position, wherein the control unit is configured to prevent movement of the platform if a load is detected by the sensor when the platform is in the deployed position (Col. 9; Ll. 17-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and include a load sensor to prevent the actuation of the platform if an excessive load is sensed because such a change would prevent damage caused by a foreign object or foreign object becoming lodged within the device as suggested by Pocobello.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A), Johnson et al. (US 2014/0248109 A1) and Vandillen et al. (US 2003/0044266 A1) as applied to claim 5 above, and further in view of De Gaillard (US 6,921,492 B2).

De Gaillard teaches the ability to have folding platform that is operable by a lever arm (Fig. 10, 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and use the teaching of De Gaillard and include a lever arm for actuating the movement of the platform because such a change would assist in the motion of the platform, further a lever arm would allow the actuation mechanism to apply torque or force in a desired area in order to facilitate reliable movement.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandillen et al. (US 2003/0044266 A1) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1)..
Regarding claim 19, Vandillen discloses a control system for operating an adaptable load floor (Abstract) for a vehicle storage compartment with a rear opening (Fig. 3), wherein the control system is configured to receive an electrical signal indicative of an operator command to deploy a load space extension platform in dependence on receipt of said signal (Fig. 4), and capable of detecting that the rear load space door of a vehicle is at least partially open to at least partially expose a rear opening (Paragraphs 0008 and 0009) and a retracted or substantially upright platform located within a storage compartment of the vehicle; and in dependence on to said 
Vandillen does not specifically disclose the platform extends horizontally with respect to the vehicle.
Estevez teaches the ability to have a load floor extendible from the rear of a vehicle and demonstrates a portion (40) extending horizontally (Fig. 4) with respect to the vehicle, as well as above and below horizontal (Figs. 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Vandillen and use the teaching of Estevez and have the load floor capable of extending horizontal or above or below horizontal in order to allow the load floor to allow items to be loaded thereon when the vehicle is parked on terrain that is not perfectly flat or level. 
Vandillen does not specifically disclose a horizontal load floor, or the horizontal load floor forming a common planar surface with the extended platform portion.
Johnson teaches a similar load floor including an extendible platform (110) as well as a load floor (134) that is capable of being situated at an angle below horizontal (Fig. 4) as well as generally horizontal (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Vandillen and use the teaching of Johnson and allow the intermediate portion of the load floor that is shown at a fixed angle below horizontal, to be moveable to horizontal as demonstrated by Johnson 
Regarding claim 20, Vandillen discloses a controller having at least one electronic processor that is capable of having an electrical input for receiving the electrical signal indicative of an operator command to deploy a load space extension platform and an electronic memory device electrically coupled to the electronic processor and having instructions stored therein (Fig. 4), the processor being capable of being configured to access the memory device and execute the instructions stored therein such that it is operable to: detect a user request (from the RF receiver) to deploy the load space extension platform based on receipt of said electrical signal indicative of an operator command to deploy a load space extension platform, and in dependence upon said detection, command an actuator to automatically move the platform between the retracted or substantially upright position and the deployed position in which the platform extends out of the opening and/or provides an extension to the load floor.
Regarding claim 21, Vandillen discloses the electronic processor comprises an electrical input for receiving one or more signals (from the RF receiver) having a value indicative of a state of opening of the load space door, the electronic processor being configured to access the memory device and execute the instructions stored therein such that it is operable to: detect that the rear load space door of a vehicle is at least partially open based on the value(s) indicative of a state of opening of the load space door; and in dependence upon said detection, command the platform to move between 
Regarding claim 22, Vandillen discloses the electronic processor comprises an electrical input for receiving one or more signals having a value indicative of a state of deployment of the platform (Fig. 4), the processor being configured to access the memory device and execute the instructions stored therein such that it is operable to: detect that the platform is deployed based on the value(s) indicative of a state of opening of the platform, and in dependence upon said detection, inhibit the automatic closure of the door when the platform is in the deployed position (Paragraph 0076).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 15-22 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.T./Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734